EXHIBIT S TRANSACTIONS IN THE SHARES Transactions by Harbinger Capital Partners Master Fund I, Ltd. Date of Transaction Number of Shares Purchase Price per Share April 5, 2010 April 6, 2010 April 6, 2010 April 6, 2010 April 6, 2010 April 7, 2010 April 7, 2010 April 8, 2010 April 8, 2010 April 8, 2010 April 8, 2010 April 8, 2010 40 April 8, 2010 April 8, 2010 April 8, 2010 April 8, 2010 April 8, 2010 80 April 8, 2010 80 April 8, 2010 April 9, 2010 April 12, 2010 April 19, 2010 April 19, 2010 April 19, 2010 80 April 19, 2010 April 20, 2010 April 20, 2010 April 20, 2010 April 20, 2010 April 20, 2010 April 20, 2010 April 21, 2010 April 21, 2010 April 21, 2010 April 21, 2010 April 21, 2010 S-1 Date of Transaction Number of Shares Purchase Price per Share April 21, 2010 80 April 21, 2010 April 21, 2010 April 21, 2010 April 21, 2010 80 April 21, 2010 April 22, 2010 80 April 22, 2010 80 April 22, 2010 80 April 22, 2010 80 April 22, 2010 April 22, 2010 80 April 22, 2010 April 22, 2010 73 April 22, 2010 80 April 22, 2010 April 22, 2010 April 22, 2010 April 22, 2010 April 22, 2010 April 22, 2010 80 April 22, 2010 April 22, 2010 87 April 22, 2010 80 April 22, 2010 April 22, 2010 April 22, 2010 April 22, 2010 80 April 22, 2010 April 22, 2010 80 April 26, 2010 80 April 26, 2010 April 26, 2010 80 April 26, 2010 April 26, 2010 April 26, 2010 April 26, 2010 80 April 26, 2010 81 April 26, 2010 S-2 Date of Transaction Number of Shares Purchase Price per Share April 27, 2010 April 27, 2010 April 27, 2010 April 27, 2010 80 April 27, 2010 April 27, 2010 April 27, 2010 April 27, 2010 April 28, 2010 April 28, 2010 April 28, 2010 80 April 28, 2010 April 28, 2010 April 28, 2010 April 28, 2010 April 28, 2010 April 28, 2010 April 28, 2010 April 28, 2010 April 28, 2010 April 28, 2010 April 29, 2010 May 3, 2010 May 3, 2010 80 May 3, 2010 May 3, 2010 May 3, 2010 May 3, 2010 80 May 3, 2010 80 May 3, 2010 May 3, 2010 May 3, 2010 May 3, 2010 S-3 Transactions by Harbinger Capital Partners Special Situations Fund, L.P. Date of Transaction Number of Shares Purchase Price per Share April 5, 2010 April 6, 2010 April 6, 2010 April 6, 2010 April 6, 2010 April 7, 2010 April 7, 2010 April 8, 2010 April 8, 2010 60 April 8, 2010 60 April 8, 2010 April 8, 2010 10 April 8, 2010 April 8, 2010 April 8, 2010 40 April 8, 2010 April 8, 2010 20 April 8, 2010 20 April 8, 2010 90 April 9, 2010 April 12, 2010 April 19, 2010 April 19, 2010 April 19, 2010 20 April 19, 2010 April 20, 2010 40 April 20, 2010 April 20, 2010 80 April 20, 2010 April 20, 2010 April 20, 2010 April 21, 2010 40 April 21, 2010 40 April 21, 2010 40 April 21, 2010 80 April 21, 2010 S-4 Date of Transaction Number of Shares Purchase Price per Share April 21, 2010 20 April 21, 2010 April 21, 2010 April 21, 2010 April 21, 2010 20 April 21, 2010 36 April 22, 2010 20 April 22, 2010 20 April 22, 2010 20 April 22, 2010 20 April 22, 2010 40 April 22, 2010 20 April 22, 2010 40 April 22, 2010 18 April 22, 2010 20 April 22, 2010 80 April 22, 2010 40 April 22, 2010 April 22, 2010 60 April 22, 2010 April 22, 2010 20 April 22, 2010 40 April 22, 2010 22 April 22, 2010 20 April 22, 2010 60 April 22, 2010 April 22, 2010 April 22, 2010 20 April 22, 2010 April 22, 2010 20 April 26, 2010 20 April 26, 2010 April 26, 2010 20 April 26, 2010 40 April 26, 2010 April 26, 2010 April 26, 2010 20 April 26, 2010 20 April 26, 2010 S-5 Date of Transaction Number of Shares Purchase Price per Share April 27, 2010 April 27, 2010 29 April 27, 2010 72 April 27, 2010 20 April 27, 2010 80 April 27, 2010 April 27, 2010 April 27, 2010 April 28, 2010 80 April 28, 2010 60 April 28, 2010 20 April 28, 2010 April 28, 2010 April 28, 2010 April 28, 2010 40 April 28, 2010 April 28, 2010 April 28, 2010 April 28, 2010 40 April 28, 2010 April 28, 2010 April 29, 2010 May 3, 2010 May 3, 2010 20 May 3, 2010 80 May 3, 2010 May 3, 2010 40 May 3, 2010 20 May 3, 2010 20 May 3, 2010 May 3, 2010 37 May 3, 2010 May 3, 2010 S-6
